           Case 5:19-cr-40011-HLT Document 55 Filed 08/19/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                             Case No. 19-cr-40011-01-HLT

 BRIAN L. HERNANDEZ,

            Defendant.



                                            ORDER

       This matter is before the Court on the Defendant’s Unopposed Motion to Reduce Sentence

Under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 54] filed on August 17, 2020. Mr. Hernandez has four

months remaining of a 27-month prison sentence for possession of a firearm by an unlawful user

of controlled substance. He is 26 years old and suffers from asthma, which places him at a high

risk of serious illness or death should he contract COVID-19. The government concurs with this

request.

       The Court has considered the applicable factors set forth in 18 U.S.C. § 3582(c)(1)(A)(i)

to modify the defendant’s term of imprisonment to time served. Extraordinary and compelling

reasons exist here to warrant a sentence reduction of four months given Mr. Hernandez’s medical

condition and his completion of 85% of his sentence; and the current crisis arising from the

COVID-19 pandemic. For these reasons, the Court finds that defendant’s term of imprisonment is

reduced to time served. Incarceration has served its purpose in this case and early release on

grounds of compassion will further Congress’s intent to expand availability to this form of relief.

Accord United States v. Ebbers, --- F. Supp. 3d ----, 2020 WL 91399, at *4 n.6 (S.D.N.Y. 2020)
          Case 5:19-cr-40011-HLT Document 55 Filed 08/19/20 Page 2 of 2




(noting that “the First Step Act reduced the BOP’s control over compassionate release and vested

greater discretion with the courts”).

       THE COURT THEREFORE ORDERS that the Unopposed Motion to Reduce Sentence

Under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 54] is GRANTED. The Court grants the motion for

compassionate release and reduces Defendant’s sentence to time served.

       IT IS SO ORDERED.

       Dated: August 19, 2020                      /s/ Holly L. Teeter
                                                   HOLLY L. TEETER
                                                   UNITED STATES DISTRICT JUDGE




                                               2
